Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Claims 2-5, 8, 14, 20, 22-26, 29-34, 36, and 38 are currently pending and presented on the merits. 
Claims 2-5, 8, 14, 20, 22-26, 29, 31, 33 are amended.
Claims 1, 6-7, 9-13, 15-19, 21, 27-28, 35, and 37 are cancelled.  
Election/Restrictions
The response filed on 05/17/2022 the restriction and species election requirement of 03/17/2022 has been received. 
Applicant has elected without traverse:
Group I – Claims 2-5, 8, 14, 20, 22-26, 29-31, and 33, drawn to an anti-CLDN18.2 antibody.
Species – SEQ ID NOs: 8, 16, 35, 44, 55, and 69.
Examiner withdraws restriction with regard to SEQ ID NOs: 4, 6, 8, 10, 15, 16, 21, 24, 28, 31, 34, 35, 42, 44, 47, 50, 52, 55, 57, 59, 62, 67, 69, 75, 82, 85, 89, 92, 97, 104, 107, 111, and 114.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christina Onufryk on 08 June 2022 and 14 June 2022.

The application has been amended as follows: 
	Applicant cancels claims 2, 4, 8, and 14.

	Applicant amends claim 3, line 1, from “..thereof of claim 2, comprising” to “..thereof, comprising..”.

	Applicant amends claim 5, line 2, from “..claim 2..” to “..claim 3..”.

	Applicant amends claim 20, line 2, from “..claim 2..” to “..claim 3..”.

	Applicant amends claim 22, line 2, from “..claim 2..” to “..claim 3..”.

	Applicant amends claim 23, line 2, from “..claim 2..” to “..claim 3..”.

	Applicant amends claim 24, line 1, from “..claim 2..” to “..claim 3..”.

	Applicant amends claim 25, line 1, from “..claim 2..” to “..claim 3..”.

	Applicant amends claim 26, line 2, from “..claim 2..” to “..claim 3..”.

	Applicant amends claim 29, line 2, from “..claim 2..” to “..claim 3..”.

	Applicant amends claim 33, line 2, from “..claim 2..” to “..claim 3..”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is Wang et al ( US 11111295). Wang et al teaches an anti-CLDN18.2 antibody comprising LCDR1 with SEQ ID NO: 34 ( LYS SER SER GLN SER LEU LEU ASN SER GLY ASN GLN LYS ASN TYR LEU THR). However, Wang et al does not teach an antibody with a CDR-H1 comprising GFTFSNYAMS (SEQ ID NO: 8), (b) a CDR-H2 comprising TIIIGGTYTYYPDSVKG (SEQ ID NO: 16), and (c) a CDR-H3 comprising QVYGNSFAY (SEQ ID NO: 35); and/or a VL domain comprising (d) a CDR-LI comprising KSSQSLLNSGNQKNYLT (SEQ ID NO: 44), (e) a CDR-L2 comprising WASTRES (SEQ ID NO: 55), and (t) a CDR-L3 comprising QNNYIYPFT (SEQ ID NO: 69).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 3, 5, 20, 22, 23, 24, 25, 26, 29, 30, 31, and 33 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642                                                                                                                                                                                            

/MISOOK YU/            Supervisory Patent Examiner, Art Unit 1642